*251On Rehearing.
Moore, J.
Since the opinion was handed down a rehearing upon the application .of the'- appellant has been ordered. We will consider the question of' whether the failure to submit the special question to the jury was reversible error. The statutory provision in relation to the submission of special questions is found in section 12611, 3 Comp. Laws 1915. In construing that statute it has been repeatedly held that the question must be so framed as to call for an answer which may be controlling on the main issue. Cousins v. Railway Co., 96 Mich. 386; Malkowski v. Olfs, 161 Mich. 303; Grimme v. Fraternal Aid Ass’n, 167 Mich. 240; Taylor v. Electric Co., 184 Mich. at p. 591 (L. R. A. 1915E, 294).
The plaintiif testified in the most positive language that the locomotive was at the crossing when the whistle was blown, and that it was not blown before that. On the other hand there was testimony that the whistle was blown at the signal post, and that it was not blown at the crossing. Of course all of this testimony could not be true. It might be, however, that a witness would hear it at one place and not at another. The conflicting testimony presented a case for the jury.
The decisive question is, Was the blowing of the whistle at the crossing the proximate cause of the fright of the horse, as claimed by the plaintiif? We quote part of the charge:
“If the plaintiif is entitled to recover in this case at all, he is entitled to recover because of the fact that the whistle was blown at the crossing in question, being Walker’s crossing, and because of the fact that the whistle frightened the horse and was the proximate cause of the plaintiff’s injury, if any you find.”
Several times the court said to the jury that unless the whistle was blown at the crossing the plaintiff *252could not recover. We agree with the trial judge that an answer to the special question would not be controlling.
It is again urged that the case should be reversed because against the weight of the evidence and a quotation is made from the opinion of Justice Kuhn that “the testimony of disinterested witnesses is most convincing that plaintiff was mistaken in his testimony,” etc. ' This expression of Justice Kuhn was obiter dictum, for the record as there made did not call for an expression of opinion on the weight of the evidence.
This court reversed a directed verdict and said there was a case for the jury. It would be cold comfort for the plaintiff for this court to say there was a case for the jury when it had in mind that if the jury returned a verdict upon substantially the same record it would be set aside as against the weight of the evidence. It would be another instance of handing one a stone when'he asked for bread. The trial judge in overruling the motion stated the correct rule of the law.
The judgment of the court below should be affirmed, with costs.
Fellows, C. J., and Wiest, Stone, Bird, and STEERE, JJ., concurred with MOORE, J.